Hon. Stephen J. Wing Corporation Counsel, Poughkeepsie
This is in response to your letter of December 5, 1978 and our telephone conversation of December 13, wherein you clarified the status of Poughkeepsie relative to the Second Class Cities Law. Your inquiry basically deals with the problem of controlling the conduct of Alderman at meetings of the Common Council. You ask what alternatives are available to the Council to enforce the Charter laws and its rules and by-laws to maintain order at its meetings. You enclose a copy of the Rules and Regulations of the Common Council and state that Robert's Rules of Order have also been adopted to the extent not inconsistent with Council's Rules and Regulations.
There can be no question that there must be procedural rules and regulations which are reasonably necessary for the proper exercise of the functions of any legislative assembly such as the Common Council. It is only logical that there must also be measures to enforce the rules and regulations.
The Charter of the City of Poughkeepsie specifically authorizes the Common Council to adopt "all the necessary rules and regulations for its own conduct and procedure." We believe that implicit in this authorization is the power to discipline members. While the Council's Rules and Regulations make no provision for its enforcement, Chapter XX of Robert's Rules of Order does set forth disciplinary procedures which include various forms of punishment for disorderly members. Among the measures which are available is the right to use such force as is reasonably necessary to remove the offender from the meeting room. The adoption of Robert's Rules of Order, therfore, should provide sufficient authorization for the discipline of a disorderly member, including reprimand, suspension or expulsion.
The Council may wish to protect itself further and afford the members actual unequivocal notice of the disciplinary procedures by expressly adopting their own rules and regulations governing their enforcement. The format for the rules may be taken directly from Robert's Rules of Order or variations may be made to suit the Council's needs.